IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KEONIS LAMONT DAVIS,                                     No. 82583
                  Appellant,
                  vs.
                  WILLIAM A. GITTERE, WARDEN,
                  Respondent.                                              FILE            „




                                   ORDER OF REVERSAL AND REMAND
                              This is a pro se appeal from a district court order denying a
                  postconviction petition for a writ of habeas corpus. Eighth proceedings, and whether counsel is necessary to proceed with discovery.
Whether counsel should be appointed is not necessarily dependent upon
whether a petitioner raises issues that, if true, would entitle the petitioner
to relief. See Renteria-Novoa v. State, 133 Nev. 75, 77, 391 P.3d 760, 762
(2017).
            The factors in NRS 34.750 favored the appointment of counsel.
Davis filed a motion to proceed in forma pauperis and supporting documents
alleging he was indigent and requested the assistance of postconviction
counsel. Davis is serving a significant sentence of 44 years to life. And some
of Davis's claims require development of facts outside the record, including
whether trial counsel was ineffective for not investigating or adequately
challenging the identification of Davis as the shooter. The failure to appoint
postconviction counsel prevented meaningful litigation of the petition under
these facts. Furthermore, although the record reflects that Davis filed a
timely first postconviction petition, the district court's order states that he
had filed five prior petitions making the instant petition appropriate for
summary dismissal as successive and procedurally barred. The district
court also denied Davis's request for postconviction counsel, in part, because
his filing of a sixth petition without the assistance of counsel demonstrated
that he could comprehend the proceedings. This confusion over the
procedural status of the case is problematic as it is unclear to what extent
it affected the adjudication of Davis's petition and the denial of his request



       'The State repeats this assertion in its answer to Davis's informal
brief but did not provide any citation to the record or identify any prior
petitions in support.




                                      2
for the appointment of postconviction counsel. For the reasons set forth
above, we
               ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.2




               •
                        P   liallurkek.SICIru'r€J.
                         Parraguirre


                          , J.
Cadish




cc:   Hon. Michelle Leavitt, District Judge
      Keonis Lamont Davis
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.




                                       3